WALLACE, JUDGE:
The claimant filed this claim against the respondent in the amount of $163.77 for damages to the exhaust system of her 1979 Z-28 Camaro automobile.
The claimant testified that the accident occurred on the 16th or 17th day of March, 1980, at 5:00 p.m., on old Route 12 on the Henlawson Bridge in Henlawson, West Virginia. She further testified that the respondent was working on the bridge; that there was a big sign there but she didn’t recall what it said; that there were three steel plates stacked on the bridge which struck the undercarriage of her automobile as she crossed the bridge, and that she saw the plates when whe was a thousand feet or more from them. She also stated that the respondent had used steel plates for repairing the bridge on previous occasions.
The claimant’s testimony establishes the fact that she proceeded through a marked one-way traffic construction area, and her automobile struck steel plates apparently used in respondent’s work. It is the opinion of the Court that the claimant’s negligence in striking the plates was equal to or exceeded the negligence of the respondent; therefore, an award cannot be made.
Claim disallowed.